Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 has been received and considered by the examiner.

Election/Restrictions
Claims 7-8 and 13 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022. However, upon further review claim 18 recites limitations drawn back to claim 8 which is directed to a non-elected species. Thus, claim 18 will also be withdrawn from consideration.

Status of Claims
The action is in reply to the Application filed on 07/31/2020. Claims 1-20 are currently pending. Claims 7-8, 13, and 18 are withdrawn by applicant. Claims 1-6, 9-12, and 14-17, and 19-20 are being examined.  

Claim Objections
Claims 1, 5, 11, and 16-20 are objected to because of the following informalities:
In claim 1, line 1 “ Tooling for mounting a tooling plate” should be “A tooling for mounting a tooling plate” 
In claim 5, line 3 “a plurality of the second spacing therebetween” should be “a plurality of the second spacing therebetween.”
In claim 11, line 5 “a radial height of the first region.” should be  “a radial height of the first region;”
Claims 16-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. Further claim 18 is further withdrawn due to reciting limitations drawn back to claim 8 which is directed to a non-elected species. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a tool wherein a thickness of the segments in the radial direction is not equal among the plurality of sections in a first region of the backing plate and wherein in a second region of the backing plate adjacent the first region a single segment is provided with a thickness in the radial direction that is based on a radial height of the first region” in lines 1-4. It is unclear if the applicant is referring to the multiple/different toolings or is referring back to the same tooling as introduced in claim 1, rendering the claim indefinite. For Examining purposes, the Examiner is to interpret the tooling to be referring the same tooling as introduced in claim 1. 
Claim 15 recites the limitation “mounting tooling of claim 1 to a tooling plate” in line 4. It is unclear if the applicant is referring to the multiple/different tooling plates or is referring back to the same tooling plate as introduced in claim 1, rendering the claim indefinite. For Examining purposes, the Examiner is to interpret the tooling plate to be referring the same tooling plate as introduced in claim 1. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No. 2013/0331015).
Regarding claim 1, Tchakarov discloses: tooling (Figures 1 and 4-5) for mounting to a tooling plate (element 18) to remove stock material from a surface based on rotation of the tooling plate about an axis, said tooling comprising: 
a backing plate (element 42); 
a plurality of segments (element 40/44/46), each segment comprising diamonds (see paragraph 0023); 
wherein the plurality of segments are secured to the backing plate such that a spacing (element 44) is provided between the plurality of segments in at least one of a circumferential direction (Detail A) defined by an arc from a first side to a second side (see annotated figure below) of the backing plate and a radial direction (Detail B) orthogonal to the circumferential direction.

    PNG
    media_image1.png
    1011
    1130
    media_image1.png
    Greyscale

However, Tchakarov discloses that each segment comprises diamonds, but appears to be silent wherein the segment comprises a bond. 
Kimoto teaches it was known in the art to have a tooling (Figure 1) comprising a backing plate (element 10) having a plurality of segments (element 11), wherein each segment comprises a bond (see paragraph 0051) and diamonds. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov with the teachings of Kimoto to provide wherein each segment comprising a bond. Doing so provides a bond that improves a machining force or machining performance thereof as disclosed by Kimoto (see paragraph 0051).
Regarding claim 2, Tchakarov modified discloses: the tooling of claim 1, wherein the backing plate defines at least one of: 
a top surface that is shaped based on the arc in the circumferential direction (see annotated figure above); and
a plurality of recesses sized to secure the plurality of segments within the plurality of recesses, wherein the plurality of recesses are spaced apart in the radial direction and are each oriented based on the arc in the circumferential direction.
Regarding claim 3, Tchakarov modified discloses: the tooling of claim 1, wherein the circumferential direction of the tooling is defined such that upon securing the tooling to the tooling plate, the circumferential direction is aligned with a rotation direction of the tooling plate about the axis (see figures 1, 4-5 and see also paragraph 0018 where the prior art states the machine disk assembly (element 18) is attached to a rotating drive plate (element 14) that is an attached to element 10 that is intended to represent any known type of floor grinding and/or polishing machine--including scrubber machines, swing machines, buffer machines, planetary grinding machines, counter-rotating grinders, burnishing machines, which are well known in the art to rotate, thus the circumferential direction of the tooling is aligned with a rotation direction of the tooling plate about the axis).
Regarding claim 4, Tchakarov modified discloses: the tooling of claim 1, wherein a first spacing (Detail B spacing from left and right) provided between a first pair of segments (element 46) is in the circumferential direction and wherein a second spacing (Detail C spacing from up and down) provided between a second pair of segments (element 46) is in the radial direction (see annotated figure below).

    PNG
    media_image2.png
    1011
    758
    media_image2.png
    Greyscale

Regarding claim 5, Tchakarov modified discloses: tooling of claim 4, wherein the plurality of segments comprise a plurality of the first pair of segments (Detail A) with a plurality of the first spacings (element 44) therebetween and a plurality of the second pair of segments (Detail B) with a plurality of the second spacings (element 44) therebetween.

    PNG
    media_image3.png
    1011
    723
    media_image3.png
    Greyscale

Regarding claim 6, Tchakarov modified discloses: the tooling of claim 5, wherein the plurality of the first spacings between the plurality of first segments defines a slot (see annotated figure above and below) in the radial direction that extends to a top of the backing plate.

    PNG
    media_image4.png
    970
    269
    media_image4.png
    Greyscale

Regarding claim 14, Tchakarov modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be wherein: the tooling of claim 1, wherein at least one of: the bond of each segment comprises a mixture of bonds, wherein each bond comprises a distinct mixture of minerals and elements comprising cobalt, copper and nickel; the diamonds of each segment comprises a combination of grit size diamonds comprising 16/20, 30/40, 80/100 and 120/150.
Kimoto further teaches it was known in the art to have a tooling (Figure 1) comprising a backing plate (element 10) having a plurality of segments (element 11), wherein each segment comprises a bond (see paragraph 0051), and wherein at least one of: the bond of each segment comprises a mixture of bonds, wherein each bond comprises a distinct mixture of minerals and elements comprising cobalt, copper and nickel (see paragraph 0051 where the prior art states that the element 11 is formed of a metal bond of an alloy manly containing “copper, tin, iron, cobalt, nickel”); the diamonds of each segment comprises a combination of grit size diamonds comprising 16/20, 30/40, 80/100 and 120/150.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov with the teachings of Kimoto to provide wherein at least one of: the bond of each segment comprises a mixture of bonds, wherein each bond comprises a distinct mixture of minerals and elements comprising cobalt, copper and nickel; the diamonds of each segment comprises a combination of grit size diamonds comprising 16/20, 30/40, 80/100 and 120/150. Doing so provides a bond that improves a machining force or machining performance thereof as disclosed by Kimoto (see paragraph 0051).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No. 2013/0331015) as applied to claim 1 above, and further in view of Kisboll (US Patent No. 7,004,823).
Regarding claim 9, Tchakarov modified discloses all of the limitations as stated in the rejections of claims 1 and 4-5 above, but appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of segments.
Kisboll teaches it was known in the art to have a tooling (Figure 7a/7b) comprising a backing plate (element 7) having a plurality of segments (elements 1-5), w wherein a thickness of the segments in the radial direction (Detail A) is not equal among the plurality of segments (see col. 9, ll. 51-58).

    PNG
    media_image5.png
    879
    786
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modify Tchakarov with the teachings of Kisboll to provide wherein a thickness of the segments in the radial direction is not equal among the plurality of segments. Doing so provides a plurality of different thickness in order to compensate for uneven wear of the different zones as disclosed by Kisboll (see col. 9, ll. 51-58).
Regarding claim 10, Tchakarov modified discloses: the tooling of claim 9, an inner segment (Detail A) of the plurality of segments and outer segments (Detail B) of the plurality of segments, wherein the outer segments are positioned along a top and a bottom of the backing plate (see annotated figure below showing element 46 located in a top and bottom) and the inner segment is positioned between the outer segments (see annotated figure below).

    PNG
    media_image6.png
    1011
    745
    media_image6.png
    Greyscale

However, Tchakarov modified appears to be silent wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov to provide wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have different sized segments in order to prevent over grinding/polishing of a surface area at certain locations, thus preventing the flooring from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No. 2013/0331015) as applied to claim 1 above, and further in view of Rapallo (FR 1087078).
Regarding claim 11, Tchakarov modified discloses: tooling of claim 5, 
a first region (Detail A) of the backing plate and wherein in a second region (Detail B) of the backing plate adjacent the first region; 
an inner segment (Detail C) of the plurality of segments in the first region of the backing plate and an outer segments (Detail D) of the plurality of segments in the first region, wherein the outer segments are positioned along a top and a bottom of the first region of the backing plate (see annotated figure below showing element 46 located in a top and bottom) and the inner segment is positioned between the outer segments (see annotated figure below).

    PNG
    media_image3.png
    1011
    723
    media_image3.png
    Greyscale

    PNG
    media_image7.png
    1011
    730
    media_image7.png
    Greyscale

However, Tchakarov modified appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of sections, the second region is a single segment is provided with a thickness in the radial direction that is based on a radial height of the first region, and wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments.
Rapallo teaches it was known in the art to have a tool (Figure 6) comprising a plurality of abrasive segments (element 11) having a first region (Detail A), a second region (Detail B) adjacent to the first region, and wherein the second region is a single segment (see annotated figure below showing Detail B as a single segment compared to multiple segments of Detail A).

    PNG
    media_image8.png
    513
    624
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modify Tchakarov with the teachings of Rapallo to provide wherein the second region is a single segment. The motivation for doing so would to increase the surface area of the segment of the tooling thus allowing a side to abrade a higher amount of flooring, thus increasing productivity during operations.  
However, Tchakarov further modified appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of sections, the second region is provided with a thickness in the radial direction that is based on a radial height of the first region, and wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov to provide wherein a thickness of the segments in the radial direction is not equal among the plurality of sections, the second region is provided with a thickness in the radial direction that is based on a radial height of the first region, and wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have different sized segments in order to prevent over grinding/polishing of a surface area at certain locations, thus preventing the flooring from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 12, Tchakarov modified discloses: tooling of claim 5, a tool (see annotated figure below) wherein a first region (Detail A) of the backing plate and wherein in a second region (Detail B) of the backing plate adjacent the first region.

    PNG
    media_image3.png
    1011
    723
    media_image3.png
    Greyscale

However, Tchakarov modified appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of sections and a single segment is provided with a thickness in the radial direction that is based on a radial height of the first region.
Rapallo teaches it was known in the art to have a tool (Figure 6) comprising a plurality of abrasive segments (element 11) having a first region (Detail A), a second region (Detail B) adjacent to the first region, and wherein the second region is a single segment (see annotated figure below showing Detail B as a single segment compared to multiple segments of Detail A).

    PNG
    media_image8.png
    513
    624
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modify Tchakarov with the teachings of Rapallo to provide wherein the second region is a single segment. The motivation for doing so would to increase the surface area of the segment of the tooling thus allowing a side to abrade a higher amount of flooring, thus increasing productivity during operations.
However, Tchakarov further modified appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of sections  is provided with a thickness in the radial direction that is based on a radial height of the first region.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov to provide wherein a thickness of the segments in the radial direction is not equal among the plurality of sections and the single segment is provided with a thickness in the radial direction that is based on a radial height of the first region, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have different sized segments in order to prevent over grinding/polishing of a surface area at certain locations, thus preventing the flooring from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No. 2013/0331015) as applied to claim 1 above, and further in view of Donatelli (US Patent No. 5,605,493).
Regarding claim 15, Tchakarov modified discloses: a method for removing stock material from a surface, comprising: mounting tooling of claim 1 to a tooling plate (element 18); rotating the tooling plate about an axis (see paragraph 0018), but appears to be silent wherein assessing at least one of the stock material and the surface to determine optimal tooling for removing the stock material from the surface, mounting tooling of claim 1 to a tooling plate based on the based on the assessing step, and moving the tooling plate over the surface to remove the stock material.
Donatelli teaches it was known in the art to have a method for removing stock material from a surface (see col. 6, ll. 33- 67), comprising: assessing at least one of the stock material and the surface to determine optimal tooling for removing the stock material from the surface and mounting tooling to a tooling plate based on the based on the assessing step (see col. 6, ll. 33-45 where the prior art states the depending on the surface, the operator selects a grinding pad having discs of a certain grit/mesh and attaches such pad to the pad driver) and moving the tooling plate over the surface to remove the stock material  (see col. 6, ll. 33-47).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modify Tchakarov with the teachings of Donatelli to provide assessing at least one of the stock material and the surface to determine optimal tooling for removing the stock material from the surface, mounting tooling of claim 1 to a tooling plate based on the based on the assessing step, and moving the tooling plate over the surface to remove the stock material. Doing so allows the user to interchange the mounting tool in accordance to the surface to be work on, thus increasing the capabilities of the device and ensure that the appropriate tooling is chosen for the desired finished.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/07/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723